eCRYPT TECHNOLOGIES, INC.




CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (this “Agreement”) is entered into by eCrypt
Technologies, Inc., a Colorado corporation (“Company”) and Gabriel Rosu
(“Consultant”) to enable Company to receive services from Consultant under the
terms and conditions set forth herein.




RECITALS




A

WHEREAS, the Company is involved in the establishment and development of
encryption software for wireless hand held devices;




B

WHEREAS, the Consultant serves as the Company’s Chief Development Officer; and




C

WHEREAS, the parties wish to enter this Agreement to set forth the terms and
conditions under which Consultant will continue to serve as the Company’s Chief
Development Officer.




NOW, THEREFORE, for and in consideration of the foregoing recitals and of the
following covenants, the Parties hereby agree:




1.

TERM.  This Agreement is effective as of April 15, 2010 and will continue for a
one (1) year term through April 14, 2011 unless terminated earlier as provided
in this Agreement (the “Initial Term”).  The Agreement shall be automatically
renewed for a successive one (1) year term commencing on April 15, 2011 (the
“Successive Term”), unless terminated as provided in this Agreement, or
otherwise modified by both parties in writing prior to the beginning of the
Successive Term.  




2.

SCOPE. Consultant will provide the services, including any reports,
documentation and/or other deliverables (the "Services") described in Exhibit A
attached to and made a part of this Agreement.




3.

ACCEPTANCE AND WARRANTY. Services will be performed in a professional manner,
consistent with industry standards, and will be free of deficiencies and defects
in materials, workmanship, design and/or performance.  Services will conform to
any specifications described in Exhibit A, and will be fit and sufficient for
the purposes expressed in or reasonably inferred from this Agreement.  Company
reserves the right to inspect Services at any time prior to acceptance.




4.

TIME IS OF ESSENCE. Consultant will perform Services promptly and will meet all
time commitments. Consultant agrees that this is a material term of this
Agreement.




5.

INDEPENDENT CONTRACTOR.  Consultant certifies that it is engaged in an
independent business and will perform its obligations pursuant to this Agreement
as an independent contractor and not as an employee of Company.  This Agreement
does not create a partnership, joint venture or similar relationship between the
parties, and neither party will have the power to obligate the other in any
manner whatsoever.  Consultant is solely responsible for all international,
federal and state income taxes with respect to its income under this Agreement.




6.

CONSULTANT LIABILITY. Except to the extent of Company’s negligence, Consultant
will indemnify Company, its affiliates, and their officers, directors and/or
employees from any and all claims, demands, litigation, expenses or liabilities
(including costs and attorneys’ fees) of every kind and character arising from
or incident to the performance of Services; the Work Product as defined below
and/or the use thereof; or Consultant’s breach of this Agreement.  This includes
but is not limited to indemnification relating to infringement of copyright,
trademark, patent or other intellectual property rights.








Consulting Agreement

1






7.

SAFETY, HEALTH AND ACCIDENT REPORTS.  The safety and health of Consultant on
Company’s premises will be the sole responsibility of Consultant.  Consultant
will comply with all local, state, federal, and international environmental,
health and safety requirements. Consultant will report all accidents,
injury-inducing occurrences or property damage arising from the performance of
Services as soon as reasonably practical.  Company will have the right to
receive, at its request, copies of any reports filed with Consultant’s insurer
or others.  




8.

COMPLIANCE WITH LAWS.  Consultant will, at its expense, obtain all permits and
licenses, pay all fees, and comply with all federal, state and local laws,
ordinances, rules, regulations and orders applicable to Consultant's performance
under this Agreement.




9.

COMPANY PROPERTY.  Any items furnished by Company to Consultant hereunder are
and will remain the property of Company.  While in Consultant’s possession,
Consultant will maintain Company property in good condition, will bear the risk
of loss therefor, and will not use Company property for any purpose other than
the provision of Services.




10.

CONFIDENTIALITY; WORK PRODUCT.




10.1

Confidentiality. Any business or technical information furnished, disclosed or
made accessible by Company to Consultant, whether verbally or in writing
(including, but not limited to, trade secrets, marketing plans, financial data,
specifications, drawings, sketches, models, samples, computer programs and
documentation), whether of Company or a third party (“Confidential Information”)
is confidential and proprietary. Consultant will hold Confidential Information
in confidence and will use it solely for the purpose of providing Services.
 Consultant further agrees that it will not disclose Confidential Information to
anyone without Company’s prior written consent, except as required by law,
provided that Consultant has notified Company of the required disclosure as soon
as possible before such disclosure is made.  All Confidential Information will
be returned to Company upon request along with any copies.




10.2

Work Product. All items prepared or originated in connection with the Services,
in whatever medium (including but not limited to prototypes, drawings and
documentation) and any ideas, designs, techniques, inventions, discoveries,
improvements, information, creations, software, and any other items discovered,
prepared or developed by Consultant in connection with the provision of Services
("Work Product") will be promptly disclosed and furnished to Company.  All
right, title and interest in the Work Product will vest in Company and the Work
Product will be deemed to be a work made for hire.  To the extent it may not be
considered a work made for hire, Consultant assigns to Company all right, title
and interest in the Work Product, including all copyrights, patent rights,
patents and applications therefor.  All Work Product will be deemed to be
Confidential Information of Company.




In addition to the foregoing provisions, in conjunction with Consultant’s
execution of this Agreement, Consultant hereby agrees to enter into and be bound
by the terms and conditions of the “Confidentiality, Non-Solicitation, and
Invention Assignment Agreement” attached hereto as Exhibit B, which is hereby
incorporated by reference.  

  

11.

NONCOMPETITION.  During Consultant’s engagement with Company (or other
affiliation with Company) and for twelve (12) months after termination, for any
reason, Consultant shall not without Company’s prior written consent (or outside
of the scope of Consultant’s engagement), directly or indirectly: (a) cause or
attempt to cause any employee, consultant, agent, contractor or subcontractor of
Company, or any Company customer, to terminate his or her employment,
engagement, agency, contractor or subcontractor relationship with Company or any
Company customer; interfere or attempt to interfere with the relationship
between Company and any Consultant, agent, contractor or subcontractor; or
attempt to hire any Consultant, agent, contractor, or subcontractor of Company
or any Company customer; (b) solicit business from or conduct business with any
customer, suppliers, or affiliates of the Company at any point during
Consultant’s engagement; solicit business from or conduct any business with any
person or entity that was, during Consultant’s engagement, solicited or
identified as a business prospect by Consultant or any other Company consultant,
agent or consultant; or interfere





Consulting Agreement

2




or attempt to interfere with any transaction, agreement, prospective agreement,
business opportunity or business relationship in which Company or any customer
was involved at any point during Consultant’s engagement; or (c) own, manage,
operate, control, be employed or engaged as an employee or Consultant by, or
participate in or be connected in any manner with the ownership, management,
operation, or control of any business, entity or operation that is (i) involved
in the development and/or establishment of encryption software; (ii) is similar
to, in competition with, or with interests adverse to the business or operations
of the Company or any affiliate of Company, and (ii) conducts business
operations in whole or in part within the following territory: United States and
Canada.  Consultant acknowledges and agrees that the foregoing restrictions have
been fully negotiated and are reasonable in scope and geographic area and are
necessary to protect the Company’s legitimate business interests and trade
secrets and are fully enforceable in accordance with the Colorado Revised
Statutes Section 8-2-113(2)(b) and (d).




12.

TERMINATION; CANCELLATION. The Company may terminate this Agreement immediately
in its sole and absolute discretion.  Consultant will be entitled to payment for
all Services satisfactorily performed to date of termination.  If Consultant’s
fee is a definite sum for completion of Services, Consultant will be paid for
the percent of Services satisfactorily completed.  Company will be entitled to
receive all Work Product completed or in progress as of the date of termination
or cancellation.  Company will have no other liability arising out of
termination.  Either party may cancel this Agreement immediately, in whole or in
part, for default, breach, insolvency, bankruptcy, inability to pay debts, or
similar financial circumstances by the other.  If the default or breach is
capable of cure, the non-defaulting party will give the other party written
notice and three days opportunity to cure.




13.

FORCE MAJEURE. Neither party will be liable to the other party for any delay,
error, failure in performance or interruption of performance resulting from
causes beyond its reasonable control.




14.

NOTICES.  All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by that party by notice in the
manner provided herein:




If to Company:




eCrypt  Technologies, Inc.

c/o Frascona, Joiner, Goodman and Greenstein, P.C.

4750 Table Mesa Drive

Boulder, Colorado 80305




If to Consultant:




Gabriel Rosu

7092 Sussex Ave.,

Burnaby, BC, Canada V5J3V3




15.

INDEMNIFICATION.  Consultant agrees to indemnify, defend and hold harmless the
Company against all claims, losses, liabilities and demands the Company may
suffer arising out of (a) any breach of the terms of this Agreement by
Consultant; (b) the performance of the Services by Consultant; and (c) any acts
or omissions of Consultant hereunder.  




16.

RECORDS AND AUDITS.  Consultant will maintain complete and accurate records of
all charges incurred by Company under this Agreement, in accordance with
generally accepted accounting principles, for a period of twenty-four months
from the date of termination of the Agreement.  Company will have the right to
inspect Consultant’s records upon reasonable notice and to retain copies
thereof.





Consulting Agreement

3







17.

ASSIGNMENT AND DELEGATION.  No rights or interests in the Agreement will be
assigned by Consultant (including the hiring of subcontractors to perform any
part of Services) without the prior written consent of Company.




18.

MODIFICATIONS OR AMENDMENTS.  No modifications or amendments will be made to
this Agreement unless in writing and signed by the parties.




19.

WAIVER.  No waiver of any provision of this Agreement or any right or obligation
of a party will be effective unless in writing, signed by the parties.  The
failure of either party to enforce a right will not constitute a waiver.




20.

SEVERABILITY.  Nothing contained in this Agreement shall be construed as
requiring the commission of any act contrary to law.  In the event that there is
any conflict between any provisions of this Agreement and any statute, law,
ordinance, or regulation contrary to which the Partners have no legal right to
contract, the latter shall prevail, but in such event the provisions of this
Agreement thus affected shall be curtailed and limited only to the extent
necessary to conform with said requirement of law.  In the event that any party,
article, section, paragraph, or clause of this Agreement shall be held to be
indefinite, invalid, or otherwise unenforceable, the entire Agreement shall not
fail on account thereof, and the balance of the Agreement shall continue in full
force and effect.




21.

SURVIVAL OF OBLIGATIONS.  The respective obligations of Consultant and Company
which, by their nature, would continue beyond the termination, cancellation or
expiration of this Agreement will survive.




22.

HEADINGS.  The headings herein are inserted only as a matter of convenience and
reference, and in no way define or describe the scope of the Agreement, or the
intent of any provisions hereof.




23.

GOVERNING LAW.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Colorado without regard to the
choice of law rules therein, and each of the parties hereby consent to exclusive
personal jurisdiction in the state and federal courts of Colorado.




24.

ENTIRE AGREEMENT.  This Agreement, together with any incorporated Exhibits or
other attachments, constitutes the entire Agreement between the parties and
supersedes all prior oral and written communications, agreements and
understandings with respect to the subject matter herein contained.
 Notwithstanding the foregoing, any non-disclosure or confidentiality agreement
entered into by the parties in advance of this Agreement will remain effective
according to its terms.  Any pre-printed terms and conditions on orders,
invoices, or other documents will be invalid to the extent of any conflict with
the terms and conditions of this Agreement.




25.

COUNTERPARTS.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument, notwithstanding the fact that all
parties are not signatory to the same original or counterpart.




IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed on the dates set forth below.

          

eCrypt Technologies, Inc.










/s/ Brad Lever

By: Brad Lever

Its: Chief Executive Officer

Date: May 26, 2010

Gabriel Rosu










/s/ Gabriel Rosu

By: Gabriel Rosu, Individually

Date: May 26, 2010





Consulting Agreement

4













EXHIBIT A




SERVICES; FEES







Scope of Services:  Consultant will provide the following Services to Company:




Consultant will serve as the Chief Development Officer of the Company.
 Consultant’s primary duties include, but are not limited to, overseeing all
product development for Company products, database development for the Company,
website development for the Company, and all additional duties assigned to
Consultant by the Company pursuant the Company’s needs.  Consultant shall work a
minimum of 160 hours per month for the Company in providing the Services.




Milestones/Dates:




Engagement Review Date: April 14, 2011

Automatic Renewal Date: April 15, 2011, unless otherwise terminated pursuant to
the terms of the Agreement




Service Sites:  Services will be performed at the following locations until
further notice from the Company, or unless otherwise required by the Company
from time to time:  




Consultant’s Location: 7092 Sussex Ave, Burnaby, BC V5J3V3, Canada




Labor, Tools, Equipment and Materials:  Except where supplemented by the
Company, Consultant will be responsible for supplying all labor, tools,
equipment and material necessary to provide the Services, including any
licenses, bonds, permits, or other items required for Consultant to perform
Services.




Service Fees:  Consultant will be paid a total of ninety five thousand dollars
(US $95,000) in United States currency for the Services to be provided pursuant
to the terms of this Agreement. Consultant will be paid in accordance with the
Fee Schedule indentified below.




Fee Schedule: Consultant will be paid by Company for Services at a rate of
$7,916.67 per month.   Consultant will be paid on the first day of each month
for the work performed in the previous month.  All fees paid to Consultant
pursuant to the terms of this Agreement shall be paid to: Gabe Consulting Inc.
via electronic wire transfer.

  

Expenses:  




Data Services - Consultant will be reimbursed for data services charged to his
personal wireless services account following the submission of an approved
expense report in accordance with the Company’s policies and procedures.  In no
event shall Consultant’s reimbursement for data services exceed $100.00 per
month.




Other Expenses – Consultant shall be eligible for reimbursement for additional
expenses incurred by Consultant for purposes of performing the Services.  Such
reimbursement shall be in the sole and absolute discretion of the Company.  In
order to obtain a reimbursement pursuant to the terms of this provision,
Consultant shall submit an approved expense report in accordance with the
Company’s policies and procedures.  Upon receipt of such expense report, the
Company shall make a determination in its sole and absolute discretion as to
whether or not to reimburse Consultant for such other expenses.




















Consulting Agreement

5










EXHIBIT B




CONFIDENTIALITY, NON-SOLICITATION, AND INVENTION ASSIGNMENT AGREEMENT
























































Consulting Agreement

6




eCRYPT TECHNOLOGIES, INC.




CONFIDENTIALITY, NON-SOLICITATION, AND INVENTION ASSIGNMENT AGREEMENT




THIS CONFIDENTIALITY, NON-SOLICITATION, AND INVENTION ASSIGNMENT AGREEMENT (this
“Agreement”) is entered into to be effective as of April 15, 2010 (“Effective
Date”), between eCrypt Technologies, Inc., a Colorado corporation (“Company”)
and Gabriel Rosu (“Consultant”) as a supplement to the Consulting Agreement
(“Consulting Agreement”) of even date herewith between Company and Consultant.




1.

PROTECTION OF TRADE SECRETS AND CONFIDENTIAL INFORMATION.




1.1

Definition of “Confidential Information.” “Confidential Information” means all
nonpublic or proprietary information relating to Company’s business or that of
any Company customer.  Examples of Confidential Information include (but are not
limited to): trade secrets (as defined by C.R.S. § 7-74-102(4)), software (in
source or object code form); reports, plans, specifications, information
regarding products sold, distributed or being developed by the Company and any
other non-public information regarding Company’s current and developing
technology; information regarding customers, prospective customers, clients,
business contacts, prospective and executed contracts and subcontracts,
marketing and/or sales plans, or any other plans and proposals used by the
Company in the course of its business; and any proprietary information regarding
the Company or the Company’s present or future business plans, financial
information (to include information regarding the Company’s profit margins), or
any intellectual property, whether any of the foregoing is embodied in hard
copy, computer-readable form, electronic, or otherwise.




1.2

Consultant’s Use of Confidential Information.  During Consultant’s engagement
with Company, and for three (3) years after termination (for any reason),
Consultant shall not, without Company’s prior written consent, directly or
indirectly disclose or use any Confidential Information in any manner except as
required in the course of engagement with Company.  Consultant shall at all
times during and after the term of this Agreement, maintain the confidentiality
of the Company’s Confidential Information.  These restrictions do not apply if
the Confidential Information has been made generally available to the public by
Company or becomes generally available to the public through some other normal
course of events.




1.3

Records Containing Confidential Information.  “Confidential Records” means all
documents and other records, including all copies, whether in paper, electronic
or other form, that contain or reflect any Confidential Information.  All
Confidential Records prepared by or provided to Consultant are and shall remain
Company’s property or the property of the Company’s customer to which they
belong.  For the duration of Consultant’s engagement with Company and three (3)
years after termination (for any reason), Consultant shall not, without
Company’s prior written consent, directly or indirectly: (i) copy or use any
Confidential Record for any purpose not relating directly to Consultant’s work
on Company’s behalf; or (ii) show, give, sell, disclose or otherwise communicate
any Confidential Record or the contents of any Confidential Record to any person
or entity other than Company or a person or entity authorized by Company to have
access to the Confidential Record in question.  This Agreement does not prohibit
Consultant from complying with any subpoena or court order, provided that
Consultant shall at the earliest practicable date provide Company with a copy of
the subpoena or court order prior to disclosing Confidential Information or
Confidential Records and take reasonable action to minimize the extent of the
disclosure.




1.4

Consultant’s Former Employers’ Confidential Information.  Consultant shall not,
while a consultant of Company, improperly use or disclose to Company or any
Company employee, agent or contractor any confidential or proprietary
information or trade secret belonging to any former employer of Consultant or
any other person or entity to which Consultant owes a duty of nondisclosure.




1.5

Return of Material.  Consultant agrees that, upon request of Company or upon
termination (whether voluntary or involuntary), Consultant shall immediately
turn over to Company all Confidential Information or Confidential Records,
including all copies, and other property belonging to Company or any of its





Confidentiality, Non-Solicitation, and Invention Assignment Agreement

1







customers, including documents, disks, or other computer media in Consultant’s
possession or under his/her control.  Such material to be returned may contain
or be derived from ideas, concepts, creations, inventions, trade secrets or
other proprietary or Confidential Information, or be connected with or relate to
Consultant’s services to Company or any of its customers.




2.

DISCLOSURE AND ASSIGNMENT OF INVENTIONS.




2.1

Definition of Company Inventions.  “Company Inventions” means all ideas,
processes, trademarks and service marks, trade secrets, copyrights, patents,
inventions, discoveries, processes and improvements to any of the foregoing,
that Consultant learns of, conceives, develops or creates alone or with others
during Consultant’s engagement with Company (whether or not conceived, developed
or created during regular working hours) that directly or indirectly arise from
or relate to: (i) Company’s business, products, software, or services; (ii) work
performed for Company by Consultant or any other Company officer, consultant,
agent, contractor or subcontractor; (iii) the use of Company’s products,
equipment, software, or time; or (iv) access to Confidential Information and/or
Confidential Records belonging to Company or a Company customer.




2.2

Disclosure of Company Inventions.  Whether upon Company’s request or
voluntarily, Consultant shall promptly disclose to Company or its designee all
Company Inventions that Consultant has created, contributed to or knows about,
regardless of the nature of that knowledge, and regardless of whether such
Company Invention, or any aspect of such Company Invention, has been described,
committed to writing, or reduced to practice, in whole or part, by any other
person.  At all other times, Consultant will treat any Company Invention as
Confidential Information, as that term is defined in Section 1.1 above.




2.3

Assignment.  Consultant agrees to assign and hereby assigns to Company all
right, title and interest to all Company Inventions, which shall be the sole and
exclusive property of Company whether or not subject to patent, copyright,
trademark or trade secret protection.  Consultant also acknowledges that all
original works of authorship that are made by Consultant (solely or jointly with
others), within the scope of Consultant’s engagement with Company, and that are
protectable by copyright, are “works made for hire,” as that term is defined in
the United States Copyright Act.  To the extent that any such works, by
operation of law, cannot be “works made for hire,” Consultant hereby assigns to
Company all right, title, and interest in and to such works and to any related
copyrights.  The consideration for such assignment and the assistance provided
in Section 2.3 shall be the normal compensation due Consultant by virtue of
his/her service to Company.  




2.4

Additional Instruments.  Consultant shall promptly execute, acknowledge and
deliver to Company all additional instruments or documents that Company
determines at any time to be necessary to carry out the intentions of this
Section.  Furthermore, whether during or after Consultant’s engagement with
Company, Consultant hereby agrees to perform any acts deemed necessary or
desirable by Company to assist it in obtaining, maintaining, defending and
enforcing any rights and/or assignment of an Company Invention.  Consultant
shall not be held responsible, accountable or liable for any or all expenses
incurred in fulfilling the acts deemed necessary to carry out the intentions of
this Section.  




2.5

Pre-existing Inventions.  It is agreed that Consultant shall retain all right,
title and interest in and to inventions that Consultant created and owned prior
to his/her service to Company, if any, as listed on Schedule 1, which may be
amended if necessary, or which Consultant may otherwise prove by clear and
convincing evidence Consultant created and owned prior to his/her service to
Company. Consultant shall disclose and assign to Company any modifications or
improvements to such inventions that are developed during his/her engagement
with Company (and become Company Inventions) in accordance with Sections 2.3 and
2.5.  




3.

NON-SOLICITATION.  During Consultant’s engagement with Company (or other
affiliation with Company) and for twelve (12) months after termination, for any
reason, Consultant shall not without Company’s prior written consent (or outside
of the scope of Consultant’s engagement), directly or indirectly:








Confidentiality, Non-Solicitation, and Invention Assignment Agreement

2









(a)

cause or attempt to cause any consultant, agent, contractor or subcontractor of
Company, or any Company customer, to terminate his or her engagement, agency,
contractor or subcontractor relationship with Company or any Company customer;
interfere or attempt to interfere with the relationship between Company and any
Consultant, agent, contractor or subcontractor; or attempt to hire any
Consultant, agent, contractor, or subcontractor of Company or any Company
customer; or




(b)

solicit business from or conduct business with any customer, suppliers, or
affiliates of the Company at any point during Consultant’s engagement; solicit
business from or conduct any business with any person or entity that was, during
Consultant’s engagement, solicited or identified as a business prospect by
Consultant or any other Company consultant, agent or consultant; or interfere or
attempt to interfere with any transaction, agreement, prospective agreement,
business opportunity or business relationship in which Company or any customer
was involved at any point during Consultant’s engagement.




4.

SURVIVAL.   Consultant’s obligations under this Agreement shall survive the
termination of Consultant’s engagement with Company regardless of the reason for
the termination and whether the termination was voluntary or involuntary on the
part of the Consultant.  Company is also entitled to communicate Consultant’s
obligations under sections 1 through 3 of this Agreement to Consultant’s future
or potential employer.  




5.

REMEDIES.  Consultant acknowledges that if he or she breaches any obligation
under this Agreement, including a breach of provisions regarding
confidentiality, non-solicitation and disclosure of inventions, Company will
suffer immediate and irreparable harm and damage and that a remedy at law would
be inadequate.  Consultant therefore agrees that upon such breach or threatened
breach of any obligation under this Agreement, in addition to any and all legal
remedies, Company shall be entitled to any injunctive relief available, in order
to prevent or restrain any such breach by Consultant or by Consultant’s
partners, agents, representatives, servants, Consultants, and/or any and all
persons directly or indirectly acting for or with Consultant.  This paragraph
shall not be construed as an election of any remedy, or as a waiver of any right
available to company under this agreement or the law, including the right to
seek damages from Consultant for a breach of any provision of this Agreement.  




6.

ENTIRE AGREEMENT.   This Agreement and the Schedule attached hereto, along with
the Consulting Agreement, sets forth the entire agreement between the parties
and supersedes any and all prior agreements or representations, written or oral,
of the parties with respect to the subject matter of this Agreement.  In the
event of any direct conflict between any term of this Agreement and any term of
any other agreement either written or oral, the terms of this Agreement shall
control, unless explicitly stated otherwise in the subsequent agreement.  If
Consultant signed or signs any other agreement(s) relating to or arising from
Consultant’s service to or engagement with Company, provisions of such
agreement(s) that do not directly conflict with a provision of this Agreement
shall not be affected, modified or superseded by this Agreement, but rather
shall remain fully enforceable according to their terms.




7.

MODIFICATION.  This Agreement can only be modified by a subsequent written
agreement executed by a duly authorized officer of Company.




8.

HEIRS AND ASSIGNS.  In light of the unique personal services to be performed by
Consultant hereunder, it is acknowledged and agreed that any purported or
attempted assignment or transfer by Consultant of this Agreement or any of
Consultant’s responsibilities or obligations hereunder shall be void. The
Company in its sole discretion may assign this Agreement to any parent,
subsidiary, affiliate or successor of Company without prior written consent of
Consultant.




9.

GOVERNING LAW AND VENUE.  The validity, enforceability, construction and
interpretation of this Agreement are governed by the laws of the State of
Colorado.  The parties also agree that in the event a dispute arises regarding
this Agreement, the parties will submit to the jurisdiction of the courts of the
State of Colorado.  Consultant expressly waives any objection as to jurisdiction
or venue in the courts of the State of Colorado.








Confidentiality, Non-Solicitation, and Invention Assignment Agreement

3









10.

SEVERABILITY.  If any court of competent jurisdiction declares any provision of
this Agreement invalid or unenforceable, the remainder of this Agreement shall
remain fully enforceable.  To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable and only in view of
the parties’ express desire that company be protected to the greatest extent
allowed by law from unfair competition and/or the misuse or disclosure of
confidential records, confidential information and/or company inventions.




11.

HEADINGS.  The headings herein are inserted only as a matter of convenience and
reference, and in no way define or describe the scope of the Agreement, or the
intent of any provisions hereof.




12.

COUNTERPARTS.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument, notwithstanding the fact that all
parties are not signatory to the same original or counterpart.




13.

AGREEMENT READ, UNDERSTOOD, AND FAIR.  Consultant has carefully read and
considered all provisions of this Agreement and agrees that all of the
restrictions set forth herein are fair and reasonable and reasonably required to
protect Company’s interests.







IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be executed on the dates set forth below.




  

eCrypt Technologies, Inc.:













/s/ Brad Lever

By: Brad Lever

Its: Chief Executive Officer

Date: May 26, 2010

Gabriel Rosu













/s/ Gabriel Rosu

By: Gabriel Rosu, Individually

Date: May 26, 2010








Confidentiality, Non-Solicitation, and Invention Assignment Agreement

4







SCHEDULE 1




PRE-EXISTING INVENTIONS
























































Confidentiality, Non-Solicitation, and Invention Assignment Agreement

5





